      Case: 3:20-cv-00249-wmc Document #: 13 Filed: 03/19/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


DEMOCRATIC NATIONAL COMMITTEE
AND DEMOCRATIC PARTY OF WISCONSIN,

                  Plaintiffs,

      v.                                              Case No. 20-CV-0249

MARGE BOSTELMANN, JULIE M. GLANCEY,
ANN S. JACOBS, DEAN KNUDSON, ROBERT
F. SPINDELL, JR., AND MARK L. THOMSEN,
IN THEIR OFFICIAL CAPACITIES AS
WISCONSIN ELECTIONS COMMISSIONERS,

                  Defendants.


                        NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that, subject to and without waiving any

objections to jurisdiction or to the Court’s competency to proceed, Defendants

Marge Bostelmann, Julie M. Glancey, Ann. S. Jacobs, Dean Knudson, Robert

F. Spindell, Jr., and Mark L. Thomsen appear in this matter by their attorneys,

Eric Wilson, Deputy Attorney General, and Brian P. Keenan, Assistant

Attorney General, and request that service of all pleadings and other papers

be made upon Assistant Attorney General Keenan as counsel of record at 17

West Main Street, Madison, Wisconsin, 53703-7857, or via the ECF system for

the United States District Court for the Western District of Wisconsin.
     Case: 3:20-cv-00249-wmc Document #: 13 Filed: 03/19/20 Page 2 of 2




     Dated this 19th day of March 2020.

                                  Respectfully submitted,

                                  ERIC WILSON
                                  Deputy Attorney General of Wisconsin

                                  Electronically signed by:

                                  s/ Brian P. Keenan
                                  BRIAN P. KEENAN
                                  Assistant Attorney General
                                  State Bar #1056525

                                  Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0020
(608) 267-2223 (Fax)
keenanbp@doj.state.wi.us




                                     2
